Opinion of the Court by
Judge Robertson:
After the áppellees and those under whom they claim had *606enjoyed, for about thirty .years, the continuous possession of a large tract of land in Kenton county granted in 1786, by Virginia to Henry Field, the appellant, without proof, of possessory or documentary title, took and still-forcibly holds a portion of it for the restitution of which the appellees obtained a verdict and judgment in this action of ejectment.
Carlisle & O’Hara, for appellant.
Stevenson & Myers, for appellees.
The appellees claim by derivative conveyances from persons claiming to have been the devisees of the patentee, and also by long occupancy; and the verdict was demonstrably founded on the latter ground alone and authorized by the evidence.
It is useless, therefore, to consider the questions discussed concerning the will and the conveyances introduced on the trial and extensively argued in this court; for however we might dispose of any of those questions, the verdict is right and could not have been superinduced by any error in the rulings of the circuit court respecting documents, and there is no plausible pretense of error in its decisions respecting the question of possession.
Wherefore, without unneeesary elaboration, this court affirms the judgment of the circuit court.